DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the upper bars " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohr (US 9,440,520).
Referring to claim 1, Rohr et al. discloses a truck bed rack (5, fig 2), comprising: 
a first side panel (13, fig 2) coupleable to a first bed rail (7, fig 2) of a truck (3, fig 1) and extending vertically (shown in fig 2) therefrom; 
a second side panel (13, fig 2) coupleable to a second bed rail (7, fig 1) of a truck (3, fig 1) and extending vertically (shown in fig 2) therefrom; 
wherein the first side panel and the second side panel each comprise a base (17, fig 2a) configured to rest on the respective first and second bed rail.

Referring to claim 2, Rohr et al. further discloses each side panel further comprises a leg (29, fig 2a) and a bracket (33, fig 2a) for coupling each side panel to the respective first and second bed rail.

Referring to claim 3, Rohr et al. furthermore discloses each side panel is coupled to the respective bed rails using one or more of: a. nuts and bolts, and b. clamps (col 3, lines 5-7).

Referring to claim 4, Rohr et al. also discloses one or more upper bars (27, fig 3) extending between the first and second panels; wherein the one or more upper bars are positionable and removably attachable to the first and second panels to allow utilization of the entire truck bed.

Referring to claim 5, Rohr et al. additionally discloses one or more upper bars (57, fig 3) extending between the first and second panels; wherein the one or more upper bars are positionable, pivotable, and removably attachable to the first and second panels to allow utilization of the entire truck bed.

Referring to claim 10, Rohr et al. also discloses the first panel comprises a first track (claim 8, recite a first track) with first track apertures (claim 11, recite plurality of holes), and the second panel comprises a second track with second track apertures.

Referring to claim 11, in addition, Rohr et al. discloses the upper bars are positionable along the length of first and second tracks (shown in fig 3).


Allowable Subject Matter
Claims 17-20 are allowed.
Claims 6-9, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin discloses an open side wall mount.  Thacker discloses pickup bed cover.  Grudek discloses a ladder rack cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612